                   Case 19-11164-JTD          Doc 253       Filed 10/22/19        Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                        Chapter 11
    In re
                                                        Case No. 19-11164 (JTD)
                                 1
    PWR INVEST, LP, et al.,                             (Jointly Administered)

                                Debtors.                Related to Docket No. 155
                                                        Hearing Date: October 23, 2019 at 11:00 a.m.


    SECURED PARTIES’ WITNESS LIST FOR OCTOBER 23 AND 24, 2019 HEARING

            PLEASE TAKE NOTICE that pursuant to the Chambers Procedures of the Honorable

John T. Dorsey, Chambers Energy Management, LP (the “Agent”) and Chambers Energy Capital

III, LP (the “Lender” and together with the Agent, the “Secured Parties”), by and through their

undersigned counsel, hereby designate the following witnesses whose testimony the Secured

Parties may rely upon at the hearing scheduled to begin on October 23, 2019 at 11:00 a.m. (Eastern)

(the “Hearing”) in connection with:

            (i)    Motion of Chambers Energy Management, LP for an Order (i) Dismissing the
                   Parent Cases, or (ii) in the Alternative, Granting Relief From the Automatic Stay,
                   or (iii) in the Alternative, Appointing a Trustee, or (iv) in the Alternative,
                   Terminating Exclusivity [Docket No. 155] (“Motion to Rationalize”); and

            (ii)   any other motion or matter that may go forward or be presented at the Hearing.

            The Secured Parties may call the following witnesses at the Hearing:

            Fact Witnesses:

            (1)    Robert Chambers, President and CEO of Chambers Energy Management, LP – The
                   scope of Mr. Chambers’ testimony is expected to relate to issues relevant to the
                   Motion to Rationalize.

1
          The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax
identification number, are as follows: Oklahoma Merge, LP (1308) (formerly known as Gaedeke Merge, LP),
Oklahoma Merge Midstream, LP (8433) (formerly known as Gaedeke Merge Midstream, LP), Oklahoma River Basin,
LP (0385) (formerly known as Gaedeke River Basin, LP), PWR Oil and Gas General Partners, Inc. (4963), and PWR
Invest, LP (7429). The mailing address for the Debtors is: 3710 Rawlins St., Suite 1100, Dallas, Texas 75219, with
copies to Pronske & Kathman, P.C., c/o Jason P. Kathman, 2701 Dallas Pkwy, Suite 590, Plano, Texas 75093 and
Barnes & Thornburg LLP, c/o Kevin G. Collins, 1000 N. West Street, Suite 1500, Wilmington, Delaware 19801.



                                                        1
              Case 19-11164-JTD        Doc 253      Filed 10/22/19    Page 2 of 3



       (2)    Sabine Stener, CEO of Gaedeke Group, LLC – The scope of Mrs. Stener’s
              testimony is expected to relate to issues relevant to Motion to Rationalize.

       (3)    Mark Reed, President of Oklahoma Merge, LP (by deposition) – The scope of Mr.
              Reed’s testimony is expected to relate to issues relevant to the Motion to
              Rationalize.

       (4)    Glenn Lickstein, Vice President of Oklahoma Merge, LP (by deposition) – The
              scope of Mr. Lickstein’s testimony is expected to relate to issues relevant to Motion
              to Rationalize.

       (5)    Josh Beets, FTI Consulting (by cross examination)

       (6)    Julie Lennon, General Counsel of Gaedeke Group, LLC (by cross examination)

                                     Reservation of Rights

       The Secured Parties reserve the right to (a) call and cross-examine any witness designated

by any other party; (b) object to any witness designated by any other party; and (c) supplement

this list with further designations of witnesses, or call any additional witness, in light of the

development of evidence during the Hearing or any later scheduled hearing.



                                   [Signature Page Follows]




                                                2
            Case 19-11164-JTD   Doc 253   Filed 10/22/19   Page 3 of 3



Dated: October 22, 2019                   DUANE MORRIS LLP
       Wilmington, Delaware
                                          /s/ Jarret P. Hitchings
                                          Michael R. Lastowski (DE 3892)
                                          Jarret P. Hitchings (DE 5564)
                                          222 Delaware Avenue, Suite 1600
                                          Wilmington, DE 19801-1659
                                          Telephone: (302) 657-4900
                                          Facsimile: (302) 657-4901
                                          E-mail: MLastowski@duanemorris.com
                                                    JPHitchings@duanemorris.com

                                          - and -

                                          LATHAM & WATKINS LLP

                                          Adam J. Goldberg, Esq.
                                          Jeffrey T. Mispagel, Esq.
                                          885 Third Avenue
                                          New York, NY 10022-4834
                                          Telephone: (212) 906-1200
                                          Facsimile: (212) 751-4864
                                          E-mail: Adam.Goldberg@lw.com
                                                   Jeffrey.Mispagel@lw.com

                                          - and -

                                          Michael J. Reiss, Esq.
                                          Tiffany M. Ikeda
                                          355 South Grand Avenue, Suite 100
                                          Los Angeles, CA 90071-1560
                                          Telephone: (213) 485-1234
                                          Facsimile: (213) 891-8763
                                          E-mail: Michael.Reiss@lw.com
                                                  Tiffany.Ikeda@lw.com

                                          Counsel to Chambers Energy Management,
                                          LP, as First Lien Agent, and Chambers
                                          Energy Capital III, LP, as First Lien Lender




                                      3
